Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action 
Response to the Applicant’s Amendment filed  on 4/14/2022
Claims 6, 8 and 15-18 have been cancelled
Claims 1-5, 7, 9-14 and 19-25 have been submitted for examination
Claims 1-5, 7, 9-14 and 19-25 have been allowed
Double Patenting
1.	The ODP rejection has been withdrawn, the amended claims overcomes the rejection over  commonly owned patent no. 10,351,934.
Allowable Subject Matter
2.	Claims 1-5, 7, 9-14 and 19-25 allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter.  	
The present invention pertains to  a security module (434) for a serial communications device. The security module comprising: a receive data, RXD, input interface  for receiving data from a serial5 communications bus (404); and a transmit data, TXD, output interface  for transmitting data to the serial communications bus. The security module  is configured to: receive a message (540) from the serial communications bus  via the RXD input interface); compare the message with one or more error conditions; and upon detection that an error condition has been violated, output an error-signal 10 to the serial communications bus via the TXD output interface , wherein the error-signal  identifies one or more parameters relating to the error condition. 

The prior art of record for example Forest Lo teaches managing communications from a device onboard a vehicle is provided. The method accesses a message transmitted from the device; determines whether the message is permitted; and, when the determining step determines that the message is not permitted, prevents the message from further transmission to an intended recipient device.


30 	However, The prior art of record are not concerned with and do not teach, suggest or otherwise render obvious  the features cited in claim 1 (allowable features are emphasized)  
“A security module for a serial communications device, the security module comprising: a receive data, RXD, input interface for receiving data from a serial communications bus; a transmit data, TXD, output interface for transmitting data to the serial communications bus; wherein the security module is configured to: receive a message from the serial communications bus via the RXD input interface; compare the message with one or more conditions; compare (i) the error-signal that is output to the serial communications bus via the TXD output interface; with (ii) a bus-error-signal that is received via the RXD input interface; and output an error-check-signal to the serial communications bus via the TXD output interface, wherein the error-check-signal is indicative of whether or not there is a difference between the error-signal and the bus-error-signal; wherein the error-signal comprises: a first-identifier relating to the condition; and a second-identifier relating to the condition; wherein the bus-error-signal comprises: a bus-first-identifier relating to the condition; and a bus-second-identifier relating to the condition; and wherein the error-check-signal comprises: a first-error-check-signal, which is indicative of whether or not there is a difference between: (i) the first-identifier of the error-signal; and (ii) the bus-first-identifier of the bus-error-signal; and a second-error-check-signal, which is indicative of whether or not there is a difference between: (i) the second-identifier of the error-signal; and (ii) the bus-second-identifier of the bus-error-signal.”.
	Claims 2-5, 7 and 9-14 depend from claim 1, are also allowable.
Claims 16, 19  and 22 are allowable for the seam reasons as per claim 1.
	Claims 20-21 depend from claim 19, are also allowable.
	Claims 23-25 depend from claim 22, are also allowable.
4.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMIR WADIE RIZK whose telephone number is (571)272-8191.  The examiner can normally be reached on M-F, 9-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAMIR W RIZK/Primary Examiner, Art Unit 2112